United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                    April 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-40702




                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


                                VERSUS


                           ISIDRO RAMIREZ,


                                                  Defendant-Appellant.



            Appeal from the United States District Court
                 For the Southern District of Texas
            Laredo Division, Criminal Action No. L-02-26



Before DAVIS, CYNTHIA HOLCOMB HALL* and EMILIO M. GARZA, Circuit

Judges.

PER CURIAM:**

       The only significant issue presented in this appeal is whether

the district court erred in finding that the Trooper (Officer Jose

Ramirez) had reasonable suspicion to stop appellant for violating



  *
   Circuit Judge of the Ninth Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
state traffic laws.   We conclude that the finding was not clearly

erroneous and was supported by substantial evidence.    It follows

that the officer’s search did not violate appellant’s 4th Amendment

rights and the district court correctly denied his motion to

suppress.

     AFFIRMED.




                                 2